Warner, Chief Justice.
This was an action of ejectment to recover the possession of a lot of land in Gilmer county. Both parties claimed to derive their title to the land from Mary Meyers, the drawer, the one by deed from Mary Meyers, and the other by a deed from the heirs-at-law of Mary Meyers. The deed of Mary Meyers, under which the defendants claimed title, was attacked, on the ground that it was a forgery, and evidence was introduced before the jury as to that fact. The defendant also relied on a prescriptive title of seven years’ possession, under claim of right, under color of title. The jury found a verdict in favor of the defendants, but whether they found on the prescriptive title of possession, or whether they found that the defendants’ title from Mary Meyers was not a forgery, under the charge of the Court, the record is silent. A motion was made for a new trial, on several grounds, and espe*582daily on the ground that the Court erred in charging the jury in relation to the forged deed, which was overruled by the Court, and the plaintiff excepted. The Court charged the jury, “ But if you are satisfied, from the evidence, that the deed from Mrs. Meyers to Willis Jones is a forgery, then the deed is a nullity, as to all parties having notice of such forgery.” This charge of the Court to the jury was error. If the deed was a forgery, then it did not pass the title to the land out of Mary Meyers, and notice of the forgery was not necessary to make it a nullity. In view of the facts contained in the record of this case, and the error in the charge of the Court as to the forged deed, we think a new trial should have been granted.
Let the judgment of the Court below be reversed.